                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

v.                                                          Case No. 19-20012-03-DDC

ZIVIRAVIRWA JEHU RUBABA,

            Defendant.
_____________________________________________


                               MEMORANDUM AND ORDER
       The trial in this case is set to begin tomorrow, March 26, 2020. This setting will arrive

among an unusual collection of conditions.

       For one, the court modified Mr. Rubaba’s conditions of release to permit him to travel to

Zimbabwe for a funeral. Doc. 56. The defendant made the trip, and under the modified

condition, the court required him to return to Texas (where he resides) by October 26, 2019. Id.

at 2. Meanwhile, the United States Citizenship and Immigration Services denied defendant’s

application to register as a permanent resident. Because he wasn’t lawfully present in the United

States, USCIS informed Mr. Rubaba that unless he departed the country within 33 days of

September 25, 2019, it might commence removal proceedings against him. Though Mr. Rubaba

reports that he didn’t know about USCIS’s decision denying his application for permanent

resident status or its threat to remove him from the United States, he inadvertently complied by

traveling to Zimbabwe in early October. His attorney reports that USCIS’s letter arrived at his

Texas residence after he already had departed the United States.

       Counsel for the United States reports that Mr. Rubaba has not attempted to return here.

Counsel also reports that the United States Department of Homeland Security has advised that

there is a procedure permitting Mr. Rubaba to return to the United States to resolve the charges
against him in this pending criminal case. See Doc. 71 at 3 (citing 8 U.S.C. § 1181(d)(5)(A) and

8 C.F.R. § 212.5). But this process apparently would require Mr. Rubaba to volunteer to return.

And, government counsel reports that defense counsel has advised that Mr. Rubaba is unwilling

to return to the United States voluntarily. The government hasn’t supplied any information

suggesting it has tried to secure Mr. Rubaba’s presence for trial.

        Meanwhile, during the last few weeks, a global pandemic has emerged. Recognizing the

public health risks imposed by COVID-19 and President Trump’s declaration of a National

Emergency on March 13, 2020, the court entered Administrative Order No. 2020-3 on March 13,

2020. It ruled, “All criminal cases and matters scheduled for nonemergency hearings or trial

before any district or magistrate judge in the District of Kansas are postponed pending further

order of the [c]ourt.” In re Criminal Hearings and Trials Under the Exigent Circumstances

Created by COVID-19 and Related Coronavirus Health Conditions, Admin. Order No. 2020-3

(D. Kan. Mar. 13, 2020). Chief Judge Robinson’s Administrative Order explained the reasons

for this Order: It is designed “to combat the spread of disease and effectively follow the

guidance of the Centers for Disease Control and Prevention, and [reduce] the severity of the risk

posed to the public, litigants, counsel, [c]ourt staff, and other agencies . . . .” Id. at 1. Since the

court’s Order issued, Dr. K. Allen Greiner, the Local Health Officer of Wyandotte County,

Kansas—the county where the trial would occur—has issued an Emergency Public Health Order

effective March 24, 2020. See K. Allen Greiner, Emergency Order of Local Health Officer,

(Mar. 24, 2020), https://www.wycokck.org/WycoKCK/media/Health-

Department/Documents/UG_EMERGENCY_HEALTH_ORDER_STAY_AT_HOME.pdf. And

though the court’s business would qualify for the essential function exception recognized in Dr.




                                                   2
Greiner’s Emergency Order, the court is mindful that convening a panel of prospective jurors

would exceed the 10-person limit for gatherings in this county.

       Against this daunting backdrop, the United States has moved to continue Mr. Rubaba’s

trial “for a period of at least 90 days.” Doc. 71 at 4. This Motion reports that defendant objects

to continuing the trial, but he concedes that “he is unable to appear for trial” on March 26, 2020.

Id.

       Finally, the court has calculated the deadline imposed by the Speedy Trial Act, 18 U.S.C.

§§ 3161–3174. This calculation, calculated on the date of this Order, shows Mr. Rubaba’s trial

deadline as May 4, 2020. No party has provided the court with a contrary calculation.

       After considering these unusual circumstances, the court, in its discretion, grants the

government’s Motion in part. It continues the trial until Tuesday, April 29, 2020. It denies the

government’s Motion, however, for a continuance of 90 days or more because nothing in its

Motion supports a continuance of that duration. The trial is now set to begin on Tuesday, April

29, 2020, at 9:00 a.m. in Kansas City, Kansas.

       The government asserts that it is proper to exclude the period between the date it filed its

Motion (Doc. 71) and the new date for trial as a period of excludable time under 18 U.S.C.

§ 3161(h)(3)(A). The court disagrees. This provision authorizes a court to exclude “[a]ny period

of delay resulting from the absence or unavailability of the defendant or an essential witness.”

Id. Counsel’s representations support a finding that Mr. Rubaba is absent. But nothing supports

the auxiliary finding required by subsection (B) of this provision. It requires one of two things to

be true: (i) the defendant’s whereabouts are unknown and he is attempting to avoid

apprehension or prosecution (or “his whereabouts cannot be determined by due diligence.”); or

(ii) the defendant’s whereabouts are known “but his presence for trial cannot be obtained by due



                                                 3
diligence or he resists appearing at or being returned for trial.” Id. § 3161(h)(3)(B). Option (i)

doesn’t apply—everyone seems to agree that Mr. Rubaba is in Zimbabwe. And though it’s

possible that option (ii) applies, the government hasn’t provided any basis for a finding that Mr.

Rubaba’s presence can’t be secured with due diligence, or that he has resisted making an

appearance for trial. All the current record can support is that Mr. Rubaba won’t voluntarily

make himself available for trial in Kansas. The government hasn’t shown what it’s done to

secure Mr. Rubaba’s appearance at trial, much less that it has met the statutory standard of due

diligence.

       In contrast, § 3161(h)(7) will support an exclusion. This is the ends of justice of

provision of the Speedy Trial Act. The court finds that the ends of justice served by granting a

30-day continuance outweigh the best interests of the public and Mr. Rubaba in a trial starting

without the continuance and corresponding exclusion. The court bases its finding on the

statements proffered in the government’s Motion (Doc. 71) (which Mr. Rubaba does not

challenge) and the extraordinary public health conditions already recited in this Order. As Chief

Judge Robinson’s Administrative Order concludes, those conditions recognize a significant

threat to the public health, including trial participants who, were the trial to go forward, could

expose themselves to significant health risks. The court also adopts the findings made in that

Administrative Order and the conditions recited by local public health officials, all recited earlier

in this Order.

       THEREFORE, IT IS HEREBY ORDERED THAT the government’s Motion to

Continue Trial (Doc. 71) is granted in part and denied in part, so the trial of this case is continued

until April 29, 2020, beginning at 9:00 a.m.




                                                  4
       IT IS FURTHER ORDERED THAT the time between March 26, 2020, and April 29,

2020, is to be excluded from the calculation required by the Speedy Trial Act for the reasons

stated in this Order.

       IT IS SO ORDERED.

       Dated this 25th day of March, 2020, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                                5
